Case 1:99-mc-09999 Document 1133-10 Filed 10/08/20 Page 1 of 1 PageID #: 114118




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 PURDUE PHARMA L.P.,                                )
 PURDUE PHARMACEUTICALS L.P.,                       )
 and RHODES TECHNOLOGIES,                           )
                                                    )
                         Plaintiffs,                )
         v.                                         )      C.A. No. __________________
                                                    )
 ACCORD HEALTHCARE INC. and                         )
 ACCORD HEALTHCARE INC. USA,                        )
                                                    )
                         Defendants.                )

                        FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT

                 Pursuant to Fed. R. Civ. P. 7.1, Plaintiffs Purdue Pharma L.P., Purdue

 Pharmaceuticals L.P. and Rhodes Technologies state that they do not have any corporate parents,

 affiliates and/or subsidiaries that are publicly held.

 OF COUNSEL:                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 John J. Normile                                          /s/ Rodger D. Smith II
 Kelsey I. Nix
 Gasper J. LaRosa                                         Jack B. Blumenfeld (#1014)
 Sarah A. Geers                                           Rodger D. Smith II (#3778)
 Kevin V. McCarthy                                        Megan E. Dellinger (#5739)
 Adam M. Nicolais                                         1201 North Market Street
 JONES DAY                                                P.O. Box 1347
 250 Vesey Street                                         Wilmington, DE 19899
 New York, NY 10281                                       (302) 658-9200
 (212) 326-3777                                           jblumenfeld@mnat.com
                                                          rsmith@mnat.com
 Jason G. Winchester                                      mdellinger@mnat.com
 JONES DAY
 77 W. Wacker Drive                                       Attorneys for Plaintiffs
 Chicago, IL 60601
 (312) 269-4373

 Pablo D. Hendler
 POTOMAC LAW GROUP
 1177 Avenue of the Americas, 5th Floor
 New York NY 10036
 (914) 893-6883                                                                        October 8, 2020
